SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2013 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Exact name of Registrant as specified in its charter) CresudInc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x CRESUD S.A.C.I.F.y A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the letter datedMay 17, 2013filed with the Comision Nacional de Valores and the Bolsa de Comercio de Buenos Aires. By letter dated May 17, 2013 and in reference to theend of the Public Auction Period of the seventh series of Notes Class XIV issued by the Company,we attach the following financial information missing in the Pricing Supplement dated May 8, 2013. Amount Issued: USD 32,000,000 equivalent to ARS 167,526,400 Initial Applicable Exchange Rate: ARS 5.2352 1USD Issuance Price: 100.00% face value Fixed Interest Rate: 1.50% Issuance Date: May 22, 2013 Maturity Date: 60 months Interest Installments: Quarterly payments starting August 22, 2013. Principal Installments: November 22, 2017 andMay 22, 2018 Additionally we report thatthe issuance recieved orders foralmost 2.7 timesthe maximum amount. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria By: /S/ Saúl Zang Saúl Zang Responsible for the Relationship with the Markets May 21, 2013
